UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Vanessa Holloway, )
)
Pl ' t'ff,
am ‘ § case; 1 ;17-cv-00013
V ) Assign'ed To : Unassigned
` ) Assign. Date: 1/4/2017
Howard University et al_, ) Description: Pro Se Gen. Civi| (F Deck)
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis The application Will be granted, and the complaint Will be dismissed. See 28
U.S.C. § 1915(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that the complaint
fails to state a claim upon Which relief may be granted).

Plaintiff states that she is “seeking the appropriate administrative signatures for my
doctorate in History. All of my degree requirements have been met. ln addition to signatures,
my academic transcript needs to be fixed.” Compl. at 1. The instant complaint arises from the
same events that formed the basis of plaintiffs dismissed case, Which sought as “the primary
relief . . . the award of her doctorate degree” from Howard University. Holloway v. Howard
Univ., --- F. Supp. 3d ---, ---, 2016 WL 3945@89, at *2 (D.D.C. July 19, 2016). In addition, this
action is brought against two of the previously named defendants--the University and Professor
Daryl Scott. See Holloway v. Scott, Civ. No. 15-1726-ABJ (case caption).

Under the doctrine of res judicata, a final judgment on the merits in one action “‘bars a
second suit involving the same parties or their privies based on the same cause of action.”’

Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (quoting Parklane Hosiery C0. v. Shore, 439

 

U.S. 322, 326, n.5 f1979)). “Broadly speaking, ‘[a] privy is one [who is] so identified in interest
with a party to the former litigation that he or she represents precisely the same legal right in
respect to the subject matter of the case,”’ Herrion v. Children ’s Hosp. Nat. Med. Ctr., 786 F.
Supp. 2d 359, 371 (D.D.C. 2011) (quoting Smith v. Jenkins, 562 A.2d 610, 615 (D.C. 1989)), and
the same cause of action turns on Whether the cases “share the same ‘nucleus of facts,”’ Drake,
291 F.3d at 66. Res judicata bars the relitigation “of issues that were or could have been raised
in [the prior] action.” Id. (emphasis in original) (citing Allen v. McCurry, 449 U.S. 90, 94
(1980)). Consequently, “a party cannot escape application of the doctrine by raising a different
legal theory or seeking a different remedy in the new action that was available to her in the prior
action.” Duma v. JPMorgan Chase, 828 F. Supp. 2d 83, 86-87 (D.D.C. 2011) (citing Apotex,
Inc. v. Food & DrugAdmin., 393 F.3d 210, 217 (D.C. Cir. 2004)).

Although res judicata is an affirmative defense that typically must be pled, courts “may
raise the res judicata preclusion defense sua sponte,” Rosendahl v. Nixon, 360 Fed.App’x. 167,
168 (D.C. Cir. 2010) (citing Arizona v. Calz`fornia, 530 U.S. 392, 412-13 (2000); Brown v. D.C.,
514 F.3d 1279, 1285-86 (D.C. Cir. 2008)), and a “district court may apply res judicata upon
taking judicial notice of [a] [party’s] previous ycase,” Tinsley v. Equifax Credit Info, Serv ’s, Inc.,
No. 99-7031, 1999 WL 506720 (D.C. Cir. June 2, 1999) (per curiam) (citing Gullo v. Veterans
Cooperative Housz'ng Ass'n, 269 F.2d 517 (D.C. Cir. 1959) (per curiam)).

In the previous action, the court addressed both the federal claim plaintiff reasserts here
under Title IX of the Education Amendment Act of 1972 and the previously asserted common
law claim of intentional infliction of emotional distress. See Holloway, 2016 WL 3945089, at *4
(Title IX); ia'. at *6 (IIED); cf. Compl. at 1-2. The court first noted that “plaintiff has filed five

responses to the University’s motion, and has yet to articulate a viable legal claim.” Holloway,

 

 

2016 WL 3945089, at *3 (record citation omitted). In reaching its conclusion, the court
implicitly, if not explicitly, found that plaintiff had not fulfilled the requirements for a doctoral
degree. Citing to the complaint, the court noted that plaintiff had “supplied a copy of her
unofficial transcript, and it reflects that she was last enrolled in the spring of 2010, when she
received the grade of incomplete and earned no credit in two courses entitled ‘PhD
Dissertation.”’ Holloway3 2016 WL 3945089, at *1. The court also observed that “plaintiff does
not supply any context for [a] plagiarism allegation, but she does not deny it,” and “[a] lthough
[plaintiff] published Work since her departure from the University, . . . she does not indicate that
she ever completed her dissertation.” Id. at *2. Plaintiff cannot litigate those facts anew. A

separate order of dismissal accompanies this Memorandum Opinion.

§/,//M

%j UKited §tates l)istrict Judge
Date: January__ 3% ,2017